Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 10-24-21 and this office action is a final rejection.
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer

2.	The terminal disclaimer filed on 10-24-21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,398,143 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103

3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-2, 5-8, 12-13, 16-19 and 24-26  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2010/0058661 to Jackson et al. in view of U.S. Patent Application Publication No. 2012/0156509 to Mente et al.

Referring to claims 2 and 13, Jackson et al. as modified by Mente et al. further discloses melanoidin is prepared from any combination of one or more amino acid and/or protein and one or more reducing sugar or carbohydrates containing reducing sugars – see for example paragraph [0016] of Jackson et al.
Referring to claims 5 and 16, Jackson et al. as modified by Mente et al. further discloses the property is improved plant growth - see for example paragraphs [0006] and [0016] thru [0026] of Jackson et al.
Referring to claims 6 and 17, Jackson et al. as modified by Mente et al. further discloses the melanoidin is present at a concentration range of 10-5-5% w/v – see for example paragraph [0015] of Jackson et al.

Referring to claims 8 and 19, Jackson et al. as modified by Mente et al. does not disclose the melanoidins are applied as a slow release solid for soil application. However, it would have been obvious to one of ordinary skill in the art to take the composition and method of Jackson et al. as modified by Mente et al. and have the melanoidins as slow release solids as claimed, so as to yield the predictable result of allowing for the composition and method to provide for a longer duration of the treatment of the plants as desired. 
Referring to claims 24 and 25, Jackson et al. as modified by Mente et al. does not disclose the melanoidin is applied more than once and the melanoidin is applied a least twice on different days. However, Jackson et al. does disclose the composition is a solid material that is capable of being used multiple times and therefore can be applied more than once to multiple plants and therefore can be used on different days as it is applied to different plants. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Jackson et al. as modified by Mente et al. and apply the melanoidin more than once on different days, so as to yield the predictable result of providing greater and longer use of the composition.
.
Claims 3 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al. as modified by Mente et al. as applied to claims 1 or 12 above, and further in view of U.S. Patent No. 7,060,656 to Kato et al.
Referring to claims 3 and 14, Jackson et al. as modified by Mente et al. does not disclose the property is improved resistance to plant fungal pathogen. Kato et al. does disclose the property is improved resistance to plant fungal pathogen - see for example column 3 lines 15-60. Therefore it would have been obvious to one of ordinary skill in the art to take the composition/method of Jackson et al. as modified by Mente et al. and add the property being resistance to plant fungal pathogens as disclosed by Kato et al., so as to yield the predictable result of improving the health of the plant.
Claims 4 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al. as modified by Mente et al. as applied to claims 1 or 12 above, and further in view of U.S. Patent No. 4,952,229 to Muir.
Referring to claims 4 and 15, Jackson et al. as modified by Mente et al. does not disclose the property is improved drought tolerance. Muir does disclose the property is improved drought tolerance - see for example column 8 lines 1-39. Therefore it would have been obvious to one of ordinary skill in the art to take the composition/method of Jackson et al. as modified by Mente et al. and add the property being improved drought tolerance as disclosed by Muir, so as to yield the predictable result of improving the health and growth of the plant.
s 9 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al. as modified by Mente et al. as applied to claims 1 or 12 above, and further in view of U.S. Patent No. 6,174,712 to Yokoyama et al. 
Referring to claims 9 and 21, Jackson et al. as modified by Mente et al. does not disclose the plant belongs to the Solanceae family or the Cucurbitaceae family. Yokoyama et al. does disclose the plant belongs to the Cucurbitaceae family - see for example column 15 lines 1-15. Therefore it would have been obvious to one of ordinary skill in the art to take the composition/method of Jackson et al. as modified by Mente et al. and add the plant belonging to the Cucurbitaceae family as disclosed by Yokoyama et al., so as to yield the predictable result of allowing the user to grow any plant as desired.
Claims 10-11 and 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al. as modified by Mente et al. as applied to claims 1 or 12 above, and further in view of U.S. Patent Application Publication No. 2010/0255124 to Green et al.
Referring to claims 10, 11 and 22-23, Jackson et al. as modified by Mente et al. does not disclose the fungal pathogen is a powdery mildew pathogen or a gray mold pathogen such as Oidium neolycopersici, Podosphaera xanthii and Botryti cinerea. Green et al. does disclose the fungal pathogen is a powdery mildew pathogen or a gray mold pathogen such as Botryti cinerea - see for example paragraph [0013]. Therefore it would have been obvious to one of ordinary skill in the art to take the composition/method of Jackson et al. as modified by Mente et al. and have the fungal pathogen being Botryti cinerea as disclosed by Green et al., so as to yield the predictable result of improving the health and growth of the plant.

Response to Arguments

4.	Applicant’s terminal disclaimer dated 10-24-21 obviates the non-statutory double patenting rejections detailed in the last office action date 5-25-21.
	Applicant’s claim amendments and remarks/arguments dated 10-24-21 obviates the prior art rejections of claims 1 and 12 under 35 U.S.C. 102b and 103 detailed in the last office action dated 5-25-21. However, applicant’s claim amendments dated 10-24-21 necessitates the new grounds of rejection detailed earlier in paragraph 3 of this office action. 
	Regarding the prior art rejections of claims 2-11, 13-19 and 21-26, applicant relies upon the same arguments with respect to parent claims 1 and 12 discussed earlier. 

Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643